        Case 2:19-cv-01327-NR Document 79 Filed 11/13/20 Page 1 of 26




               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA
DEIDRA HUBAY, ROBERT                       )
                                           )
LOSIENIECKI, JESSICA                       ) 2:19-cv-1327-NR
DORANTES, and ALEXIS                       )
GABRIELLE HERRICK,                         )
                                           )
                                           )
                                           )
              Plaintiffs,                  )
                                           )
       v.                                  )
                                           )
JANELLE MARINA MENDEZ,                     )
PAMELA HEAL, and MILITARY                  )
                                           )
SEXUAL TRAUMA MOVEMENT,                    )
              Defendants.                  )

                                    OPINION
J. Nicholas Ranjan, United States District Judge
      Breaking up is hard to do, and the split at the heart of this case was no
exception. In happier times, the parties were allies in activism, working
together toward the admirable goal of ending sexual violence in the military.
Now, after falling out amid personality conflicts and disagreement over tactics,
they find themselves in federal court, on opposing sides of a copyright-
infringement lawsuit. But while the personal conflicts lurking beneath this
case run deep, the primary question that the Court must answer is relatively
straightforward: Who owns the photos?
      The crux of this case is that Plaintiffs want Defendants to stop using
(and pay damages for their past use of) certain photographs, taken by Plaintiff
Robert Losieniecki, to promote the work of Defendants’ nonprofit group, the
Military Sexual Trauma Movement. Mr. Losieniecki took the photographs
during a trip MSTM took to Washington, D.C. to protest and lobby elected
officials on issues of interest to the group.
       Case 2:19-cv-01327-NR Document 79 Filed 11/13/20 Page 2 of 26




      Plaintiffs argue that Mr. Losieniecki owns the photographs from that
trip—because he took them—and so Defendants’ alleged use of those
photographs constitutes copyright infringement.      Defendants counter that
MSTM owns the photos. They say that Mr. Losieniecki agreed to serve as the
group’s photographer for the D.C. trip and participated in that event as an
“official volunteer.” This, they argue, means the photographs are “works made
for hire” under the Copyright Act, and thus belong to MSTM.
      The precise extent to which Defendants used or continue to use the
photographs remains unclear, and further factual development is needed to
sort that out. But at this stage, the Court’s task is to determine the owner of
the copyright. On that issue, the answer is clear. Based on the evidence
submitted to the Court, including the testimony presented during the two-day
hearing in this case, the Court finds that Mr. Losieniecki owns the photographs
at issue. While the Court found much of Defendants’ testimony on the relevant
issues to be credible, the inescapable fact is that the “work made for hire”
doctrine does not apply here. Instead, that doctrine applies only to works
produced by employees or, if a written contract exists, independent contractors.
An unpaid volunteer for a nonprofit organization is neither. Alternatively,
applying the familiar Reid factors, the Court finds that Mr. Losieniecki was
not operating as the equivalent of an employee under the “work made for hire”
doctrine, and so owns the photographs on that basis, as well.
      The Court will therefore enter a declaration in Mr. Losieniecki’s favor on
his copyright claim.
                       PROCEDURAL BACKGROUND
      Plaintiffs filed this lawsuit on October 17, 2019. [ECF 1]. In their
complaint, Plaintiffs pled claims for (1) copyright infringement (asserted by
Plaintiff Losieniecki against all Defendants); (2) invasion of privacy based on
                                      -2-
         Case 2:19-cv-01327-NR Document 79 Filed 11/13/20 Page 3 of 26




misappropriation of names and likenesses (asserted by Plaintiffs Hubay and
Dorantes against all Defendants); (3) invasion of privacy based on “false light”
(asserted by Plaintiffs Hubay, Dorantes, and Losieniecki against all
Defendants); (4) declaratory judgment (asserted by all Plaintiffs against all
Defendants); and (5) intentional infliction of emotional distress (asserted by all
Plaintiffs against all Defendants).
      Then, on November 22, 2019 and December 4, 2019, Plaintiffs requested
entries of default after Defendants failed to respond within the time allotted
by the Federal Rules of Civil Procedure. [ECF 6; ECF 11]. The Clerk entered
a default as to Defendants Janelle Marina Mendez and the Military Sexual
Trauma Movement on November 22, 2019, and as to Defendant Pamela Heal
on December 5, 2019. [ECF 8; ECF 12]. Defendants then retained counsel and
filed a motion to vacate the Clerk’s entries of default. [ECF 17]. The Court
granted that motion on January 31, 2020. [ECF 23].
      Defendants answered the complaint on February 3, 2020. [ECF 24]. In
their answer, Defendants asserted six counterclaims of their own: (1) copyright
fraud (asserted by all Defendants against Plaintiff Losieniecki); (2) intentional
infliction of emotional distress (asserted by all Defendants against all
Plaintiffs); (3) declaratory judgment (asserted by all Defendants against all
Plaintiffs); (4) tortious interference (asserted by all Defendants against all
Plaintiffs); (5) prima facie tort (asserted by all Defendants against all
Plaintiffs); and (6) permanent injunction (asserted by all Defendants against
all Plaintiffs).
      The Court held an initial case management conference on February 13,
2020. [ECF 28]. During that conference, the Court raised with the parties the
prospect of early resolution of the threshold legal issues here (most notably,
copyright ownership), either through the filing of cross-motions for preliminary
                                      -3-
        Case 2:19-cv-01327-NR Document 79 Filed 11/13/20 Page 4 of 26




injunction or summary judgment, a speedy declaratory-judgment hearing, or a
bench trial. [ECF 29, ¶ 7]. The Court left it to the parties to confer and decide
on a preferred mechanism, and on February 28, 2020, the parties confirmed
that they had agreed to present the issues through cross-motions for
preliminary injunction and an evidentiary hearing on those motions. [ECF 33].
They then filed preliminary-injunction motions, and the Court held a two-day
evidentiary hearing on those motions on May 8, 2020 and May 13, 2020. [ECF
36; ECF 37; ECF 52; ECF 54].
      At the end of the evidentiary hearing, the Court raised with the parties
the possibility of converting their motions to ones seeking declarations on the
copyright issue, given the complete record presented at the hearing. [ECF 59,
p. 182:5-6]. The parties then filed a joint motion to “convert cross-motions for
preliminary injunction into cross-motions for declaratory judgment,” which the
Court granted. [ECF 60; ECF 61]. Afterward, the parties filed proposed
findings of fact and conclusions of law in which they requested, in relevant
part, declaratory relief to determine ownership of the copyright in Mr.
Losieniecki’s photographs and Defendants’ alleged infringement of that
copyright. [ECF 62; ECF 63].1
      On November 12, 2020, Plaintiffs and Defendant Heal entered a consent
decree resolving all claims asserted against Ms. Heal. [ECF 77]. The Court


1 The parties’ post-hearing submissions also address, and seek declaratory or
injunctive relief related to, Plaintiffs’ state-law invasion-of-privacy tort claims
(i.e., false light and misappropriation of names and likenesses). See [ECF 62,
pp. 9-12; ECF 63, pp. 1-3, 9-10, 12-16, 28-30, 40-51]. This request appears to
have been prompted by the Court asking questions and making statements
during the evidentiary hearing about what proof would be required with
respect to those claims. See, e.g., [ECF 58, p. 6:12-16 (“As it pertains to
plaintiffs’ state law claims, I need to understand exactly how it was harmful to
Ms. Hubay, Ms. Dorantes, and Ms. Herrick for their likenesses to be used and
                                       -4-
       Case 2:19-cv-01327-NR Document 79 Filed 11/13/20 Page 5 of 26




approved the decree on November 13, 2020 and dismissed Plaintiffs’ claims
against Ms. Heal with prejudice. [ECF 78].
                             LEGAL STANDARD
      The Court has the authority to grant declaratory relief under the
Declaratory Judgment Act, which states, in relevant part:
      In a case of actual controversy within its jurisdiction . . . any
      court of the United States, upon the filing of an appropriate
      pleading, may declare the rights and other legal relations of
      any interested party seeking such declaration, whether or
      not further relief is or could be sought. Any such declaration
      shall have the force and effect of a final judgment or decree
      and shall be reviewable as such.

28 U.S.C. § 2201(a).
      Expedited resolution of a declaratory-judgment claim is also authorized
and appropriate. Under both the Declaratory Judgment Act and Federal Rule
of Civil Procedure 57, the Court retains “broad discretion to determine whether
some or all of [the parties’] requests for declaratory judgment should be


displayed in the specific photographs and social media postings.”)]. Upon
further review, however, those claims are not properly before the Court at this
time. They were not raised in the parties’ original preliminary-injunction
motions. See generally [ECF 36; ECF 37-1]. Moreover, the Court finds that it
cannot issue a declaratory judgment that Defendants have, in fact, violated
Plaintiffs’ privacy rights. See Corliss v. O’Brien, 200 F. App’x 80, 84 (3d Cir.
2006) (explaining that declaratory judgment is “inappropriate” when it is
sought “to adjudicate past conduct” or “to proclaim that one party is liable to
another.”). Nor could the Court generally declare what Plaintiffs’ privacy
rights are. A declaration that merely describes the theoretical boundaries of
Plaintiffs’ context-specific privacy rights would constitute an inappropriate
“opinion advising what the law would be upon a hypothetical state of facts.”
Wyatt, Virgin Islands, Inc., 385 F.3d 801, 806 (3d Cir. 2004). Given this, and
because resolution of copyright ownership will functionally resolve the bulk of
this case, the Court confines its analysis here to the question of who owns the
copyright in the disputed photographs.

                                       -5-
        Case 2:19-cv-01327-NR Document 79 Filed 11/13/20 Page 6 of 26




entertained in an expedited fashion.” Cty. of Butler v. Wolf, No. 20-677, 2020
WL 2769105, at *2 (W.D. Pa. May 28, 2020) (Stickman, J.).              “Expedited
proceedings on a motion for declaratory judgment are appropriate where the
determination is largely one of law, and factual issues (while expedited
discovery is permitted and frequently granted) are not predominant.” Id.2
      Here, “[a]s the parties have not requested,” and are not entitled to, “a
jury trial on these issues, the Court will treat the . . . evidentiary hearing as a
non-jury trial on the merits” of the parties’ copyright-ownership claims. Nolu
Plastics, Inc. v. Valu Eng’g, Inc., No. 04-5149, 2005 WL 670694, at *1, n.1 (E.D.
Pa. Mar. 21, 2005); see, e.g., Phila. Newspapers, Inc. v. Newspaper & Magazine
Employees Union, No. 87-4273, 1987 WL 15430, at *1 (E.D. Pa. Aug. 7, 1987)
(entering “findings of facts and conclusions of law” following “expedited
consideration” of a request for “declaratory judgment” on a disputed phrase of
arbitration agreement).




2  Strictly speaking, there is no such thing as a “motion for declaratory
judgment” under the Federal Rules. See Kam-Ko Bio-Pharm Trading Co. Ltd-
Australasia v. Mayne Pharma (USA) Inc., 560 F.3d 935, 943 (9th Cir. 2009)
(“[A] party may not make a motion for declaratory relief, but rather, the party
must bring an action for a declaratory judgment.”). But the Court is permitted
to promptly resolve a declaratory-judgment “action” by either scheduling an
expedited bench trial or by construing a “motion” for declaratory judgment as
“a motion for summary judgment on [the plaintiff’s] ‘action’ for declaratory
judgment.” Id.

       While the Court finds it appropriate to treat the evidentiary hearing as
a non-jury trial on the parties’ declaratory-judgment claims here, it would
make no practical difference if, instead, a summary-judgment standard
applied. As will be discussed, Plaintiff Losieniecki is entitled to judgment on
his copyright claim even if the Court accepts Defendants’ version of events, as
it largely has.

                                       -6-
        Case 2:19-cv-01327-NR Document 79 Filed 11/13/20 Page 7 of 26




      At a non-jury trial, a district court “sits as the ultimate finder of fact.”
Ingomar Ltd. P’ship v. Current, No. 06-1433, 2008 WL 2950891, at *1, n.1
(M.D. Pa. July 29, 2008). The district court’s factual findings are entitled to
deference and reviewed for “clear error” on appeal. UGI Sunbury LLC v. A
Permanent Easement for 1.7575 Acres, 949 F.3d 825, 831 (3d Cir. 2020).
                            FINDINGS OF FACT
      The parties developed the facts relevant to the pending motions over a
two-day evidentiary hearing on May 8, 2020 and May 13, 2020. [ECF 52; ECF
54]. Based on the evidence and testimony presented at that hearing, the Court
makes the following findings of fact relevant to its decision:
I.    The parties’ shared military service and affiliation with MSTM.
      1.      Despite their current differences, the parties have much in
common. All (save for MSTM) are United States military veterans who served
their country honorably in various ranks and capacities. Likewise, all of them
became activists against sexual violence in the military after they were
discharged.
      2.      Defendant Military Sexual Trauma Movement, referred to by the
parties as “MSTM,” is a 501(c)(4) nonprofit entity that focuses on lobbying
elected officials to enact policies that protect survivors of military sexual
trauma and other discrimination. [ECF 24, p. 11 ¶¶ 3, 8].
      3.      Defendant Janelle Marina Mendez founded MSTM in June 2018.
[ECF 59, p. 82:4-5]. She was motivated to do so by a desire to help female
veterans struggling with sexual assault, domestic violence, sexuality, fertility,
substance abuse, and homelessness. [Id.].
      4.      Defendant Pamela Heal, at all relevant times, was MSTM’s
“Executive Director of Civic Engagement” and was a member of its Board of
Directors. [ECF 59 at 121:17-20].
                                      -7-
        Case 2:19-cv-01327-NR Document 79 Filed 11/13/20 Page 8 of 26




       5.    Plaintiffs Deidra Hubay, Jessica Dorantes, and Alexis Gabrielle
Herrick are former members of MSTM, who first joined the group as volunteers
in July 2019. [ECF 58, pp. 75:16-24, 85:16-24, 175:12-13, 228:7-9]. Ms. Hubay,
Ms. Dorantes, and Ms. Herrick each held a position on MSTM’s “Senior
Leadership Team” at all times relevant to the events at issue here. [ECF 58,
p. 83:13-18; ECF 59, p. 89:13-14].
       6.    Plaintiff Robert Losieniecki is Plaintiff Deidra Hubay’s husband.
[ECF 58, p. 82:1-2, 104:10-12]. He was not substantially involved with MSTM
before September 2019, except that he may have assisted Ms. Hubay with
online research related to the group’s work. [ECF 58, p. 24:24-25:1; ECF 59, p.
85:21-86:4, 87:25-88:3].
II.    Plaintiffs’ affiliation with MSTM before the Washington, D.C.
       trip.
       7.    Before September 10, 2019, Plaintiffs had not met Ms. Mendez,
Ms. Heal, or any other volunteer or supporter of MSTM in person. [ECF 58, p.
14:2-9, 175:14-20, 180:23-181:4, 235:3-9; ECF 59, p. 150:6-17].
       8.    Instead, MSTM recruited volunteers and supporters online,
primarily through social media, and conducted meetings using text messages
and video calls with Facebook Messenger, Loomio, or Google Hangouts. [ECF
58, p. 82:5-22; 179:18-180:2-6; ECF 59, p. 7:3-16].
       9.    MSTM had no paid employees and did not pay its volunteers for
their services. [ECF 58, p. 76:1-24].
III.   MSTM’s trip to Washington, D.C., and Plaintiffs’ resignation.
       10.   MSTM planned a four-day trip to Washington, D.C., from
September 10, 2019 until September 14, 2019, with events planned on
September 12, 13, and 14. [ECF 68-1, Ex. 7].



                                        -8-
          Case 2:19-cv-01327-NR Document 79 Filed 11/13/20 Page 9 of 26




         11.   The trip was intended to serve as MSTM’s first in-person meeting
and an opportunity for the group to lobby elected officials. [ECF 68-1, Exs. 7,
8, 9].
         12.   The trip schedule included various planned events, including
designated times for “bonding” and “leisure,” a sit-in at Senator Martha
McSally’s office, lobbying meetings with various elected officials, and a protest
at the Capitol against the nomination of General John E. Hyten as Vice
Chairman of the Joint Chiefs of Staff. [ECF 68-1, Ex. 7; ECF 59, p. 126:16-25].
         13.   On top of these planned events, Defendant Mendez announced
during the trip that she intended to protest in front of the house of the
Commandant of the United States Marine Corps, and she invited other group
members to join her. [ECF 68-1, Ex.11; ECF 58, p. 91:4-92:7].
         14.   Several MSTM members, including Plaintiffs Hubay and
Dorantes, expressed disagreement with this last-minute addition to the
schedule. [ECF 68-1, Ex. 11]. They did so primarily out of concern that the
protest could be dangerous or result in retaliation against MSTM members
who were either on active duty or had spouses on active duty. [ECF 68-1, Ex.
11; ECF 58, pp. 94:11-95:21; 98:10-99:11; 190:4-192:14; 197:6-198:2].
         15.   Over these objections, Defendant Mendez proceeded with the
protest on September 14, 2019. [ECF 68-1, Ex. 11]. During the protest, Ms.
Mendez made emphatic and provocative statements, which Plaintiffs
considered “abusive and confrontational.” [ECF 63, ¶ 17; ECF 58, p. 95:11-21];
[ECF 68-1, Ex. 11; ECF 72-1, Ex. 26 (“I deserve to be Commandant more than
you . . . I will come for you!”)].
         16.   Defendants livestreamed video of the confrontation at the
Commandant’s house to MSTM’s followers on social media. [ECF 58, pp. 96:17-
97:10; 196:9-16; 233:3-14].
                                       -9-
       Case 2:19-cv-01327-NR Document 79 Filed 11/13/20 Page 10 of 26




      17.       In response to the unplanned protest, Plaintiffs Hubay, Dorantes,
and Herrick immediately announced their resignation from MSTM. [ECF 68-
1, Ex. 11; ECF 58, pp. 94:12-96:6]. In text messages communicating their
resignations, each Plaintiff stated: “I withdraw my consent for any and all
pictures or use of my name regarding the Movement and I decline consent for
further use of my photos or name in any fashion.” [ECF 68-1, Ex. 11; ECF 58,
p. 94:6-10].
      18.       Defendant Mendez responded to Plaintiffs’ resignations with a
message that stated, “okay that’s your right. I’ll respect it.” [ECF 68-1, Ex 11].
IV.   The disputed photographs.
      19.       Mr. Losieniecki attended MSTM’s Washington, D.C. trip with his
wife, Ms. Hubay, and took photographs of MSTM’s various activities
throughout. [ECF 58, pp. 17:25-18:6; 35:3-14].
      20.       Mr. Losieniecki used his wife’s camera and SIM cards to take the
photographs. [ECF 58, p. 17:12-24].
      21.       In all, Mr. Losieniecki took 557 photographs on September 12,
2019 and 817 photographs on September 13, 2019. [ECF 58, p. 13:14-17].
      22.       Plaintiffs   contend   that   Defendants   have   infringed   Mr.
Losieniecki’s copyright in 26 of those photographs, by using them on
Instagram, Facebook, and MSTM’s website, as well as in an email sent by
Defendant Mendez. [ECF 68-1, Ex. 2; ECF 58, p. 12:5-6].
      23.       The photographs generally depict the activities of MSTM
volunteers during the Washington, D.C. trip. Some of the photographs depict
Plaintiffs Hubay, Dorantes, and Herrick participating in those events. [ECF
68-1, Ex. 2].
      24.       Mr. Losieniecki did not enter into any written agreement with
MSTM concerning either the provision of photography services or the transfer
                                         - 10 -
       Case 2:19-cv-01327-NR Document 79 Filed 11/13/20 Page 11 of 26




of any ownership or copyright interest in his photographs to MSTM. [ECF 58,
pp. 18:23-19:5; 19:23-20:5; 111:5-10; 184:23-184:1].
      25.   Mr. Losieniecki agreed to take photographs of MSTM’s activities
in some volunteer capacity, and likely would have permitted MSTM to use the
photographs if not for the dispute over Ms. Mendez’s impromptu protest at the
Commandant’s house. For example:
            a.     Mr. Losieniecki submitted an excuse letter to his school that
      indicated that he was going to serve as MSTM’s “photographer on duty”
      for the D.C. trip.      [ECF 59, p 70:3-71:13]. This provides some
      corroboration of Defendants’ testimony that the group had agreed (or at
      least discussed) that Mr. Losieniecki “was going to be the photographer”
      for the D.C. trip. [ECF 59, p. 137:20-21]. The Court does not credit Mr.
      Losieniecki’s testimony that he did not see the “photographer on duty”
      language and does not know why it was there. [ECF 58, pp. 26:1-27:10;
      44:25-45:24].
            b.     For several reasons, the Court does not credit Mr.
      Losieniecki’s testimony that he took the photographs in question solely
      for his and his wife’s private use. For example:
                  i.     Mr. Losieniecki brought a camera on the trip and took
                         an extremely large number of photographs (1,374).
                         [ECF 58, p. 13:14-17]. This is more consistent with
                         someone serving in the “role” of photographer.
                 ii.     Similarly, many of the photographs depict MSTM
                         members, including members other than his wife,
                         posing in pre-scripted “formations.” See, e.g., [ECF 68-
                         1, Ex. 2 at Exs. B, C, F, H]. This is more consistent


                                     - 11 -
 Case 2:19-cv-01327-NR Document 79 Filed 11/13/20 Page 12 of 26




                    with Mr. Losieniecki taking photographs for the
                    group’s promotional use.
           iii.     Mr. Losieniecki testified that he was unaware of any
                    other spouse who attended the D.C. trip with an
                    MSTM member. [ECF 58, pp. 34:11-35:2].         This is
                    consistent with Mr. Losieniecki attending the trip for
                    the specific purpose of taking photographs.
           iv.      Mr. Losieniecki wore red and black clothes, matching
                    the “uniform” worn by all MSTM members on the trip.
                    [ECF 58, pp. 38:6-39:2]. Mr. Losieniecki’s testimony
                    that his clothing choice was “just a coincidence” was
                    implausible and undermined his overall credibility.
            v.      Ms. Hubay’s testimony that she did not tell her
                    husband why they were going to D.C. at all,
                    supposedly because they have a “very trusting
                    relationship,” was implausible and undermined her
                    overall credibility. [ECF 58, p. 150:1-11].
      c.       Given the above, the Court finds Defendants’ testimony that
Mr. Losieniecki had agreed, at least informally, to serve as photographer
and take photographs of the D.C. trip to be generally more credible. In
particular:
              i.    The Court credits Ms. Mendez’s testimony that
                    MSTM’s senior leadership team held a meeting where
                    they “discussed photography” for the trip and agreed
                    that Mr. Losieniecki “would be the movement
                    photographer” for that event. [ECF 59, pp. 89:16-90:1].


                                 - 12 -
       Case 2:19-cv-01327-NR Document 79 Filed 11/13/20 Page 13 of 26




                ii.     The Court credits Ms. Mendez’s testimony that Mr.
                        Losieniecki    “accepted   the   role”   of   “movement
                        photographer” for the D.C. trip. [ECF 59, p. 72:1-4].
               iii.     The Court credits Ms. Mendez’s testimony that MSTM
                        planned to use the photographs Mr. Losieniecki took
                        to “support … news stories coming out” about the
                        group’s activities. [ECF 59, p. 93:14-23].
               iv.      The Court credits Ms. Heal’s testimony that Ms.
                        Hubay introduced Mr. Losieniecki to others as “the
                        movement photographer” during the D.C. trip. [ECF
                        59, p. 137:5-21].
      26.   The Court also credits Ms. Mendez’s testimony that Defendants
controlled certain aspects of Mr. Losieniecki’s photography. Specifically, the
Court finds that Ms. Mendez or Ms. Heal developed the “formations” the group
members posed in for many of the photographs and instructed Mr. Losieniecki
on “where he was going to take the photos for them to have a certain look that
[MSTM] wanted” and capture “all the scenes [they] were looking for.” [ECF 59,
pp. 29:22-30:3; 96:3-14; 98:3-7]. The Court further finds that Ms. Mendez
spoke to Mr. Losieniecki about a schedule he had to follow during the trip.
[ECF 59, p. 96:19-22 (“Then Alex and I -- I mean, Robert [Losieniecki] and I
spoke about how -- what he needs to film at what block hour. So one was the
schedule for him and his work and one for his schedule for leisure.”)].
      27.   Mr. Losieniecki was not paid or compensated for his work or for
any of the photographs he took. At most, MSTM may have provided him with
“scholarship lodging,” by which Defendants seem to mean that he was allowed
to stay in the same Airbnb that Defendants had reserved for Ms. Hubay and
other staff members. [ECF 59, pp. 91:12-92:17].
                                      - 13 -
       Case 2:19-cv-01327-NR Document 79 Filed 11/13/20 Page 14 of 26




      28.   Aside from the alleged “scholarship lodging,” there is no evidence
that MSTM provided Mr. Losieniecki with any employee benefits.
      29.   MSTM did not provide Mr. Losieniecki with a W-2 or any other tax
documents, and there is no indication that it treated Mr. Losieniecki as an
employee, an independent contractor, or anything else for tax purposes. [ECF
58, p. 19:17-22; ECF 59, p. 61:13-15].
      30.   Mr. Losieniecki did not have a significant volunteer role with
MSTM before the D.C. trip. The parties dispute whether he had previously
completed a volunteer sign-up form. But, regardless, the only other work he
may have done for MSTM consisted of helping Ms. Hubay with online research
(or, “intelligence,” as Ms. Mendez referred to it) related to the group’s work.
[ECF 58, pp. 24:24-25:1; ECF 59, pp. 85:21-86:4; 87:25-88:3]. Ultimately, there
is no evidence that Mr. Losieniecki had regular or substantial involvement
with the group before September 2019.
      31.   MSTM’s plan was for all volunteers attending the Washington,
D.C. trip to execute several consent forms. [ECF 59, p. 103:51-105:10].
Defendants allege that Plaintiffs signed a “Consent to Release of Information”
that authorized MSTM to release “personally identifiable information to news
and media outlets,” as well. See, e.g., [ECF 24, ¶ 15 & Ex. B; ECF 59, p. 73:21-
75:8; ECF 75-1, PDF p. 14]. That form contained no language making such
consent “irrevocable.”3




3 Defendants do not suggest that Plaintiffs ever signed the more detailed
consent form separately prepared by MSTM, which requested “irrevocable”
consent to use the signer’s “likeness and voice on a video, audio, photographic,
digital, electronic or any other medium[.]” [ECF 75-1, PDF p. 16].


                                     - 14 -
       Case 2:19-cv-01327-NR Document 79 Filed 11/13/20 Page 15 of 26




      32.   The parties dispute which, if any, volunteers, completed the
consent forms. Ms. Mendez and Ms. Heal testified that all participants were
required to complete them, and that Plaintiffs essentially deleted the consent
documents from a shared Google Docs drive after this dispute arose. [ECF 59,
107:2-10; 142:10-143:18; 145:17-146:18].
      33.   As noted above, on or about September 14, 2019, Plaintiffs Hubay,
Dorantes, and Herrick expressly revoked their consent for MSTM to use their
likenesses in any photographs disseminated by MSTM. [ECF 68-1, Ex. 11].
V.    The competing copyright registrations.
      34.   Prior to this lawsuit, both Mr. Losieniecki and Ms. Mendez (on
behalf of MSTM) filed and obtained competing copyrights asserting ownership
over the disputed photographs. [ECF 68-1, Ex. 1; ECF 75-1, PDF p. 35].
      35.    Mr. Losieniecki’s copyright, identified as VA 2-173-194, is titled
“DC 2019” and was registered effective October 9, 2019. [ECF 68-1, Ex. 1].
      36.   MSTM’s copyright, identified as VA 2-176-197, is titled “Military
Sexual Trauma Movement takes on Washington D.C” and was registered
effective October 31, 2019. [ECF 75-1, PDF p. 35].

                  CONCLUSIONS OF LAW / ANALYSIS4
      The question now before the Court is: Who owns the copyright in the
disputed photographs—Plaintiff Losieniecki, or Defendants Mendez and
MSTM? Both Mr. Losieniecki and Ms. Mendez have filed copyrights with the

4 The Court’s legal analysis below will serve as the “conclusions of law required
by Fed. R. Civ. P. 52(a).” Reubush v. St. Paul Fire & Marine Ins. Co., No. 85-
3576, 1986 WL 12033, at *1 (E.D. Pa. Oct. 23, 1986); see Fed. R. Civ. P. 52(a)(1)
(“In an action tried on the facts without a jury or with an advisory jury, the
court must find the facts specially and state its conclusions of law separately.
The findings and conclusions may be stated on the record after the close of the
evidence or may appear in an opinion or a memorandum of decision filed by
the court. Judgment must be entered under Rule 58.”).
                                     - 15 -
       Case 2:19-cv-01327-NR Document 79 Filed 11/13/20 Page 16 of 26




U.S. Copyright Office, and the Court must now decide which remains valid.
See Chere Amie, Inc. v. Windstar Apparel, Corp., 191 F. Supp. 2d 343, 351
(S.D.N.Y. 2001) (“[T]he Copyright Office does not adjudicate competing claims
for the same work … Instead, the Office issues certificates to both parties and
the question of validity is left to the courts.”).
      The Copyright Act “provides that copyright ownership ‘vests initially in
the author or authors of the work.’” Cmty. for Creative Non-Violence v. Reid,
490 U.S. 730, 737 (1989) (quoting 17 U.S.C. § 201(a)). In most cases, “the
author is the party who actually creates the work, that is, the person who
translates an idea into a fixed, tangible expression entitled to copyright
protection.” Id.
      Here, it is undisputed that the relevant photographs were taken by Mr.
Losieniecki. He is thus the “author” and presumptive holder of any copyright.
See Schrock v. Learning Curve Int’l, Inc., 586 F.3d 513, 524–25 (7th Cir. 2009)
(“[A]s the creator of the photos, Schrock’s copyright arose by operation of law.”).
      But the analysis doesn’t end there. Instead, as Defendants correctly
point out, “[t]he [Copyright] Act carves out an important exception . . . for
works made for hire.” Reid, 490 U.S. at 737. A “work for hire” is “either (1) a
work created by an employee within the scope of his employment, or (2) a
‘specially ordered or commissioned’ work if it falls within nine enumerated
categories of works and the parties agree in writing to designate it as a work
for hire.” TD Bank N.A. v. Hill, 928 F.3d 259, 272 (3d Cir. 2019). “If a work
qualifies as a work for hire, the Act treats the employer or principal as the
author, and the copyright presumptively vests in the principal unless the
parties execute an agreement to the contrary.” Id. at 273. Here, as it is
undisputed that there is no writing designating the photographs as “works


                                        - 16 -
       Case 2:19-cv-01327-NR Document 79 Filed 11/13/20 Page 17 of 26




made for hire,” only the first category of works for hire—a work created by an
employee within the scope of his employment—is applicable.
      Defendants admit that Mr. Losieniecki “was not an employee in the
tradition[al] or more limited sense of the word,” but they argue that the
Copyright Act’s use of the term “employment” is “expansive enough to cover
non-salaried employees, those paid in kind, and arguably even volunteers.”
[ECF 62, p. 5]. Specifically, they argue that consideration of the factors the
Supreme Court identified in Reid to “determine whether an employment
relationship exists,” Marco v. Accent Pub. Co., 969 F.2d 1547, 1550 (3d Cir.
1992), suggests that Mr. Losieniecki was MSTM’s employee for copyright
purposes, if perhaps not for any other.
      The Court rejects this argument for two reasons. First, the Reid factors
do not apply because Mr. Losieniecki was not a “hired party” under traditional
agency-law principles. Second, even if the Reid factors apply, Mr. Losieniecki’s
volunteer work for MSTM more closely approximated the work of an
“independent contractor” retained for a specific project, rather than an
“employee.” Thus, at least without any agreement in writing to designate Mr.
Losieniecki’s photographs as “works made for hire,” there is no legal basis for
the Court to attribute authorship of those photographs to MSTM.
I.    The Reid factors do not apply because Mr. Losieniecki was not a
      “hired party.”
      In Reid, the Supreme Court identified a series of factors that courts
should consider in deciding “whether a hired party is an employee under the
general common law of agency.” Reid, 490 U.S. at 751. These factors test the
degree of control that the alleged employer exercises over the alleged employee,
to determine whether she is, in fact, an “employee,” rather than an



                                     - 17 -
       Case 2:19-cv-01327-NR Document 79 Filed 11/13/20 Page 18 of 26




“independent contractor” or some other type of “hired” agent. The factors must
be weighed holistically—“[n]o one ... is determinative.” Id. at 752.
      The Reid factors are not unique to copyright law. They derive from the
Second Restatement of Agency’s formulation of the common-law definition of a
“servant.” See id. at 740, 743 (“[O]rdinary canons of statutory interpretation
indicate that the classification of a particular hired party should be made with
reference to agency law.”). This definition is often used in the many different
contexts in which it is necessary to determine whether an employment
relationship exists as a matter of agency law. For example, the Supreme Court
has adopted the same factors to determine whether a claimant is an “employee”
for employment-discrimination purposes. See Nationwide Mut. Ins. Co. v.
Darden, 503 U.S. 318, 323-24 (1992).5
      The problem for Defendants here is that these factors only apply to
determine “whether a hired party is an employee under the general common
law of agency.” Reid, 490 U.S. at 751 (emphasis added). Thus, before even
“attempting to apply” those factors, the Court “must consider the antecedent
question” of whether Mr. Losieniecki is “a ‘hired party’ of [MSTM] in the first
instance.” Kemether v. Pa. Interscholastic Athletic Ass’n, Inc., 15 F. Supp. 2d
740, 757-58 (E.D. Pa. 1998).
      This “crucial and elementary initial inquiry” is “obligatory before
jumping straight into verbal manipulation of the case law tests for an
employment relationship.” Id. at 758 (cleaned up). In other words, the flexible
common-law agency factors apply “only in situations that plausibly
approximate an employment relationship.” Graves v. Women’s Prof’l Rodeo
Ass’n, Inc., 907 F.2d 71, 74 (8th Cir. 1990). “A plaintiff who was not hired in

5 In fact, the Supreme Court in Darden quoted Reid when adopting these
factors in the employment-discrimination context. See Darden, 503 U.S. at 323.
                                     - 18 -
        Case 2:19-cv-01327-NR Document 79 Filed 11/13/20 Page 19 of 26




the first instance, and is therefore neither an independent contractor nor an
employee, falls outside the conventional master-servant relationship as
understood by the common-law agency doctrine.” Kemether, 15 F. Supp. 2d at
758; see also O’Connor v. Davis, 126 F.3d 112, 115 (2d Cir. 1997) (“[O]nly where
a ‘hire’ has occurred should the common-law agency analysis be undertaken.”);
Bryson v. Middlefield Volunteer Fire Dep’t, Inc., 546 F. Supp. 2d 527, 529 (N.D.
Ohio 2008) (noting that the “common law agency test presume[s] there has
been a ‘hire’[.]”).
       The question, then, is what constitutes a “hire.” At a minimum, courts
have generally held that the concept of hiring includes an “antecedent
requirement of remuneration.”     Bryson, 546 F. Supp. 2d at 529.       This is
consistent with the ordinary understanding of what it means to be employed.
Id. at 529-30. Indeed, “[c]entral to the meaning” of the words “employee,”
“employer,” and “employ” is “the idea of compensation in exchange for services:
an employer is someone who pays, directly or indirectly, wages or a salary or
other compensation to the person who provides services—that person being the
employee.” Graves, 907 F.2d at 73; see also “Employee,” Merriam-Webster.com,
available at https://www.merriam-webster.com/dictionary/employee (“[O]ne
employed by another usually for wages or salary and in a position below the
executive level.”).
       What all this means is that the Reid factors “cannot be the basis for a
preliminary inquiry when the question involves a volunteer,” Bryson, 546 F.
Supp. 2d at 529, at least when that volunteer has not received remuneration
akin to an employee. See Day v. Jeannette Baseball Ass’n, No. 12-267, 2013 WL
5786457, at *4 (W.D. Pa. Oct. 28, 2013) (Mitchell, J.) (“A volunteer who is not
hired is neither an independent contractor nor an employee[.]”), report and


                                     - 19 -
        Case 2:19-cv-01327-NR Document 79 Filed 11/13/20 Page 20 of 26




recommendation adopted by 2013 WL 5786457, at *1 (W.D. Pa. Oct 28, 2013)
(Conti, C.J.).6
      Here, the Court found that Mr. Losieniecki agreed to take photos for
MSTM in a volunteer capacity during the D.C. trip. See Finding of Fact
(“FOF”) No. 25. But it is undisputed that Mr. Losieniecki did not receive wages
or have any ongoing, employee-like relationship with MSTM beyond that
agreement. Instead, at most, Defendants argue that Mr. Losieniecki received
free “scholarship lodging” by staying in an Airbnb room that MSTM reserved
for his wife, Ms. Hubay—a room that MSTM would have reserved for Ms.
Hubay no matter if Mr. Losieniecki was on the trip. See FOF No. 27. This is
no more than the sort of “minor benefit associated with a volunteer position”
that “do[es] not constitute compensation, particularly when [it is] not related
to career opportunities.” Neff v. Civil Air Patrol, 916 F. Supp. 710, 712 (S.D.
Ohio 1996); cf. Hall v. Delaware Council on Crime & Justice, 780 F. Supp. 241,

6 See, e.g., Kemether, 15 F. Supp. 2d at 758 (holding that volunteer basketball
official was not a “hired party” for purposes of applying common-law agency
factors where only remuneration was “liability insurance and a patch worn as
part of the [plaintiff’s] uniform”); O’Connor, 126 F.3d at 116 (unpaid student
intern was not an employee at clinic where she received “no salary or other
wages, and no employee benefits such as health insurance, vacation, or sick
pay,” because compensation is “an essential condition to the existence of an
employer-employee relationship”); Blankenship v. City of Portsmouth, 372 F.
Supp. 2d 496, 500 (E.D. Va. 2005) (“Because plaintiff received no monetary
benefits or other compensation from his position as a volunteer auxiliary
deputy sheriff . . . he does not qualify as an employee under the ADEA.”); Neff
v. Civil Air Patrol, 916 F. Supp. 710, 713 (S.D. Ohio 1996) (“Title VII will not
protect volunteers who are not working ‘in expectation of compensation.’”);
Smith v. Berks Cmty. Television, 657 F. Supp. 794, 796 (E.D. Pa. 1987) (“I
conclude that unpaid volunteers are not employees within the meaning of the
Act.”); Williams v. City of Harrisburg, No. 03-2339, 2005 WL 2335131, at *3
(M.D. Pa. Sept. 23, 2005) (“[M]any courts have held that volunteers who do not
receive any compensation or benefits are not ‘employees’ for Title VII
purposes.”).
                                     - 20 -
       Case 2:19-cv-01327-NR Document 79 Filed 11/13/20 Page 21 of 26




244 (D. Del. 1992) (“Plaintiff has alleged that reimbursement for some work-
related expenses and free admittance to an annual luncheon constitute
compensation significant enough to raise a volunteer to the status of an
employee. . . . [T]he ‘remuneration’ received by the DCCJ volunteers is
insufficient to consider these volunteers employees for purposes of Title VII.”),
aff’d, 975 F.2d 1549 (3d Cir. 1992).
      For this reason, the Court holds that Mr. Losieniecki was not a “hired
party” at all, and thus could not have been an “employee” of MSTM for
purposes of the “work for hire” exception to the Copyright Act. Regardless of
how “official” Mr. Losieniecki’s volunteer status might have been, it did not
“plausibly approximate an employment relationship,” Graves, 907 F.2d at 74,
because he was not compensated beyond receiving the sort of “minor benefits
associated with a volunteer position” that “do not constitute compensation[.]”
Neff, 916 F. Supp. at 712.
II.   Even under the Reid factors, Mr. Losieniecki was not an
      “employee” for purposes of the “work made for hire” exception.
      In any event, even if the Court were to apply the Reid factors, they would
not support a finding that Mr. Losieniecki is an “employee.” To the contrary,
if anything, his volunteer relationship with MSTM more closely approximated
that of an unpaid independent contractor. And absent a written agreement to
the contrary (which does not exist here), an independent contractor retains the
copyright in his or her “works.” See 17 U.S.C. § 101(2).
      The factors identified in Reid, drawn from the Restatement (2d) of
Agency’s definition of a “servant,” include at least: (1) the hiring party’s right
to control the manner and means by which the product is accomplished; (2)
actual control over the details of the work; (3) the skill required; (4) the source
of tools; (5) the location of the work; (6) the length of employment or duration

                                       - 21 -
       Case 2:19-cv-01327-NR Document 79 Filed 11/13/20 Page 22 of 26




of the relationship between the parties; (7) the hiring party’s right to assign
more work; (8) the hired party’s discretion over work hours; (9) the method of
payment; (10) the hired party’s role in hiring and paying assistants; (11)
whether the work is part of the regular business of the hiring party; (12)
whether the hiring party is in business; (13) the provision of employee benefits;
and (14) the tax treatment of the hired party. See Reid, 490 U.S. at 751-52.
The Court weighs those factors here as follows:
      (1)   Right to Control and Actual Control. The first and second
factors—the hiring party’s (1) right to control and (2) actual control over the
manner and means by which the “work” is produced—are neutral or weigh
slightly in favor of finding that Mr. Losieniecki is an employee. That is, the
Court finds that Mr. Losieniecki agreed to take photos for MSTM and that Ms.
Mendez and Ms. Heal directed the MSTM members on where to stand and pose
for some of the photographs he took. See FOF Nos. 25, 26. At the same time,
Mr. Losieniecki was otherwise free to take candid photos as he wished. This
was not a professional photoshoot or a situation in which Mr. Losieniecki was
directed to take only very specific photographs. Instead, at most, MSTM and
Ms. Mendez had some informal authority to ask Mr. Losieniecki to take certain
photographs they wanted.
      (2)   Skill Required. The “skill required” factor is neutral or weighs
slightly in favor of finding that Mr. Loseiniecki was an employee. Normally,
courts view the fact that a hired party performed work requiring special skill
as evidence that he or she was an independent contractor, rather than an
employee. See Reid, 490 U.S. at 752 (“Examining the circumstances of this
case in light of these factors, we agree with the Court of Appeals that Reid was
not an employee of CCNV but an independent contractor . . . Reid is a sculptor,
a skilled occupation.”).     Here, Mr. Losieniecki is not a professional
                                     - 22 -
       Case 2:19-cv-01327-NR Document 79 Filed 11/13/20 Page 23 of 26




photographer, and the photographs taken do not appear to have required any
special degree of photographic skill. This could weigh in favor of finding him
to be an employee. That said, Mr. Losieniecki was selected because he had
some degree of photographic skill, or at least an interest and the necessary
camera equipment. See FOF No. 20.
      (3)      Source of Tools.   The “source of tools” factor weighs against
finding that Mr. Losieniecki is an employee. Mr. Losieniecki used a personal
camera and SIM cards to take the photographs (technically materials owned
by his wife), and Defendants do not identify any supplies that they provided to
Mr. Losieniecki. See FOF No. 20.
      (4)      Work Location.     The “work location” factor weighs against
finding that Mr. Losieniecki is an employee. The “work” in question took place
at various public venues and not in any location suggestive of an employment
relationship (such as company offices or the like).
      (5)      Length of Employment.      The “length of employment” factor
weighs heavily against finding that Mr. Losieniecki is an employee.        Mr.
Losieniecki took photographs for MSTM over a period of just two days, and he
did not have an ongoing relationship with MSTM of any significance. See FOF
Nos. 21, 30.
      (6)      Hiring Party’s Right to Assign More Work.        The “right to
assign more work” factor weighs against finding that Mr. Losieniecki is an
employee. Mr. Losieniecki agreed to take photographs for MSTM during the
D.C. trip, and MSTM controlled his work on that trip to some degree. See FOF
Nos. 25, 26. But there is no suggestion that MSTM had any authority to, for
example, ask him to take photographs of future events. See FOF No. 24.
      (7)      Hired Party’s Discretion Over Work Hours. The “discretion
over work hours” factor is neutral or weighs slightly in favor of finding that
                                     - 23 -
       Case 2:19-cv-01327-NR Document 79 Filed 11/13/20 Page 24 of 26




Mr. Losieniecki is an employee. MSTM had some control over Mr. Losieniecki’s
“hours,” in the sense that they scheduled the D.C. trip and the events that he
was to photograph. See FOF Nos. 25, 26. Other than that, there is no evidence
that MSTM had the authority to compel Mr. Losieniecki to work specific hours,
or to work at all beyond the D.C. trip. See FOF No. 24.
      (8)    Payment Method. The “payment method” factor weighs heavily
against finding that Mr. Losieniecki was an employee. As discussed, Mr.
Losieniecki was not compensated for his work at all, aside from being
permitted to stay in an Airbnb room that was already reserved for his wife.
FOF Nos. 9, 27. He certainly received no wages or other monetary
compensation suggestive of an employment relationship. See FOF No. 27.
      (9)    Hired party’s role in hiring and paying assistants.            The
“hired party’s role in hiring and paying assistants” factor is neutral or
inapplicable here.     There is no evidence that Mr. Losieniecki had any
“assistants” at all.
      (10) Hiring Party’s Regular Business.            The “in business” and
“regular business” factors are neutral, or at least their application here is
unclear. Certainly, MSTM is not in the regular business of creating or selling
photographs. Cf. Reid, 400 U.S. at 753 (“Creating sculptures was hardly
‘regular business’ for CCNV.”) (citation omitted). Indeed, strictly speaking,
MSTM is not involved in any “business” at all, so much as it is involved in non-
profit activism. See FOF No. 2. But MSTM is arguably in the “business” of
promoting and fundraising for its activism, which includes the sort of protest
events Mr. Losieniecki agreed to photograph. Regardless, these factors do not
shed much light on whether Mr. Losieniecki was an “employee” here, and the
Court finds them to be largely inapposite.


                                     - 24 -
        Case 2:19-cv-01327-NR Document 79 Filed 11/13/20 Page 25 of 26




       (11) Tax Treatment. The “tax treatment” factor weighs against a
finding that Mr. Losieniecki was an employee. MSTM did not provide Mr.
Losieniecki with a W-2 or any other tax form, and there is no evidence that it
“treated” him as anything for any tax purpose. See FOF No. 29.
       (12) Employee Benefits.       The “employee benefits” factor weighs
against a finding that Mr. Losieniecki was an employee. Mr. Losieniecki did
not receive any “employee benefits” at all, aside from being permitted to stay
in an Airbnb room that was already reserved for his wife and other staff. See
FOF Nos. 9, 27, 29.
       Weighing these considerations in a holistic manner, the Court finds that,
on balance, they weigh against finding that Mr. Losieniecki was an employee.
Indeed, to the extent Mr. Losieniecki’s volunteer status could be analogized to
an employment relationship at all, it would be that of a “non-agent
independent contractor” (albeit without a contract), hired “to perform a
particular, discrete task.” Reichard v. United of Omaha Life Ins. Co., 331 F.
Supp. 3d 435, 472 (E.D. Pa. 2018), aff’d, 805 F. App’x 111 (3d Cir. 2020).
Ultimately, nothing about Mr. Losieniecki’s relationship with MSTM
approximates that of a traditional employee.
III.   The Court will enter declaratory judgment on aspects of Count
       IV of the complaint.
       Consistent with the above findings and conclusions, the Court will enter
declaratory judgment in favor of Plaintiff Losieniecki, and against Defendants
Mendez and MSTM, on aspects of Count IV of the complaint as follows:
       (1)   Plaintiff Robert Losieniecki has the exclusive right to ownership,
control, and use of all photographs that he took in Washington D.C. on
September 12 and 13, 2019, including the 26 photographs identified in U.S.



                                     - 25 -
         Case 2:19-cv-01327-NR Document 79 Filed 11/13/20 Page 26 of 26




Copyright Registration VA 2-173-194 and effective October 9, 2019, titled “DC
2019.”
      (2)    The U.S. Copyright Registration filed and obtained on behalf of
Defendant MSTM, identified as VA 2-176-197, dated October 31, 2019, and
titled “Military Sexual Trauma Movement takes on Washington D.C.” is
invalid.
                                CONCLUSION
      For all the reasons discussed above, the Court grants Plaintiffs’ motion
for declaratory judgment insofar as it seeks a declaration that Plaintiff Robert
Losieniecki owns the copyright in the disputed photographs. The parties’
cross-motions are otherwise denied. An appropriate order follows.


DATED: November 13, 2020                      BY THE COURT:
                                              /s/ J. Nicholas Ranjan
                                              United States District Judge




                                     - 26 -
